Citation Nr: 0841067	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-17 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $68,833.00. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1958. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision from the Department 
of Veterans Affairs (VA) RO and Insurance Center in 
Philadelphia, Pennsylvania.  The Committee on Waivers and 
Compromises (Committee) denied waiver of recovery of 
overpayment of pension benefits in the calculated amount of 
$68,833.00. 
 
The Board notes that the veteran's June 2007 VA Form 9 with 
attachment did not challenge the validity of the debt; 
rather, the veteran perfected his appeal with respect to the 
waiver issue only. 
 

FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran incorrectly reported his income with the intent to 
seek unfair advantage by not reporting his earned and 
unearned income for both himself and his spouse. 

2.  The preponderance of the evidence indicates that the 
veteran had knowledge that his income was a determining 
factor in his receipt of pension benefits and that he was 
responsible for notifying VA of changes in income, to include 
earnings. 

3.  The veteran's failure to disclose his and his spouse's 
earned income and continued receipt of pension payments 
resulted in a loss to the government in the amount of 
$68,833.00. 




CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $68,833.00 is precluded 
by reason of bad faith on the part of the veteran.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Court has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record. 

Analysis

The law precludes waiver of recovery of an overpayment of any 
indebtedness where there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person requesting waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962(b), 1.963(a), 1.963a(b), 1.965(b). 
 
In order to establish actual fraud, it must be determined 
that there was willful misrepresentation of a material fact, 
or the willful failure to disclose a material fact, with the 
intent of obtaining or retaining eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the debtor's 
knowledge that such misrepresentation or failure would result 
in the erroneous award or erroneous retention of VA benefits.  
Essentially, there must be a finding that the person 
willfully failed to disclose a material fact or willfully 
misrepresented a material fact, and there must be a finding 
that the debtor had knowledge that such misrepresentation or 
failure would result in an erroneous award or erroneous 
retention of VA benefits.  38 C.F.R. § 1.962(b). 
 
Misrepresentation is defined as any manifestation by words or 
other conduct by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with 
the facts.  Further, misrepresentation is an untrue statement 
of fact or an incorrect or false representation, that which, 
if accepted, leads the mind to an apprehension of a condition 
other and different from that which exists.  Colloquially, it 
is understood to mean a statement made to deceive or mislead. 
Black's Law Dictionary, 1001 (6th ed. 1990).  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b). 
 
Bad faith is defined as unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  A debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 
1.965(b)(2). 
 
By way of procedural history, the Board notes that the RO 
sent a letter to the veteran dated January 2004, proposing 
reduction to the veteran's improved pension benefits due to 
the misreporting of his spouse's income beginning in June 
1992 and the misreporting of his own income beginning in July 
2000.  The proposed reduction in the veteran's pension income 
was calculated from July 1992 until November 2000, when 
pension benefits were to be stopped due to familial income 
being above the VA pension benefit threshold.  In a letter 
dated March 2004, the veteran was informed that the proposed 
action had been taken and his appeal rights.  There was no 
appeal forthcoming of the amount of reduction contemplated.   

The Board notes initially that the veteran had an overpayment 
of pension benefits prior to the current instance, as 
indicated in a letter from the RO dated December 1989.  This 
was due to the veteran's failure to report that his 
dependency status had changed.  The overpayment resulted from 
the veteran's affirmatively indicating that three of his 
children were enrolled in high school as of April 1989 and 
again in August 1989.  However, RO personnel contacted the 
children's high school and discovered that one child had not 
attended school since September 1988 and another had not 
returned for the 1989 school year.  In the context of this 
reduction of benefits, the veteran was sent letters during 
August and December 1989 indicating that the veteran's rate 
of pension was directly related to his family's income and 
that the veteran should notify the RO immediately if family 
income changed.  Additionally, the veteran was informed that 
the failure to inform VA promptly may result in the creation 
of an overpayment. 

The Board notes that the veteran was sent a letter from the 
RO dated December 1991 indicating that he was receiving 
pension benefits based on a net countable income of $0 and 
that the veteran should notify VA immediately if there was 
any change in income or net worth.  The Board additionally 
notes that a letter was sent to the veteran from the RO dated 
January 1991 which indicated that a new law allowed VA to 
compare and match records with the Social Security 
Administration (SSA).  The letter explicitly indicates that 
the purpose of the match is to compare income reported to the 
SSA with income reported to the VA.  The letter goes on to 
indicate that the amount of benefits which are received from 
VA could change due to the comparison of data and that the 
veteran would be informed of any difference between income 
reported to VA and SSA.

In a VA Form 21-0516, Improved Pension Eligibility 
Verification Report (Veteran with Spouse), dated and received 
at the RO during December 1992, the veteran left one line 
blank concerning his gross monthly income - Social Security 
income for his spouse.  The veteran recorded 0 income from 
all other sources.  The veteran further attested that he had 
no income from any source and had no change in income.  In 
the veteran's VA Form 21-0516 dated November 1993, the 
veteran indicated that he and his spouse received 0 income 
from all sources; and more specifically, 0 income from Social 
Security.

The Board observes that the veteran's VA Form 21-0516 dated 
December 1991 indicates that his spouse received $203 monthly 
in SSI/Public Assistance; however, the Board notes that the 
veteran's pension was reduced as of July 1992 and further 
that the period in question is covered by the aforementioned 
December 1992 VA Form 21-0516 on which the veteran failed to 
report this income.
 
In November 2003, VA received information that the veteran 
had unreported earned income beginning in June 1992.  
Specifically, VA learned that the veteran's spouse and later 
the veteran himself had unreported income in the form of 
Social Security payments. 
 
The matter was referred to the Committee on Waivers and 
Compromises for review of the veteran's request for waiver of 
recovery of the $66,833.00 overpayment in pension benefits.  
By determination issued in November 2006, the Committee 
denied the veteran's request for waiver of the debt.  The 
Committee found the veteran misrepresented his income by not 
reporting his earned and unearned income to VA since 1992, 
specifically by noting no income on Income Verification Forms 
dated December 1992 and November 1993.  The Committee noted 
that a Social Security cross match dated May 2002 indicated 
the veteran's spouse had been receiving income from Social 
Security and that the first payment was received during June 
1992.  The Committee additionally noted that the veteran had 
been receiving Social Security income effective July 2000, 
which was also unreported by the veteran.  Accordingly, the 
Committee concluded that, by not reporting this income, the 
veteran caused VA to pay him pension benefits to which he was 
not entitled, that the veteran was fully informed of the 
criteria used to determine his pension payments, and that the 
veteran's failure to report his wife's income as of June 1992 
constituted bad faith on the part of the veteran.  Thus, the 
veteran's waiver claim was denied.  The Board finds that the 
facts support the Committee's conclusions. 
 
The veteran's failure to disclose his earned income to VA 
constituted bad faith on the part of the veteran.  
Specifically, he misstated the facts with respect to his 
spouse's income on his December 1992 income verification form 
and, although a notice in December 1991 notified him that his 
income was a determining factor in his receipt of benefits as 
well as of his responsibility to inform VA of any changes in 
his income, to include earnings; he failed to do so until 
after he was notified by VA of the overpayment nearly twelve 
years later.  The Board additionally notes that the veteran 
had not informed VA of a change in his dependents' status a 
few years prior and had already been subjected to an 
overpayment for such misrepresentation.  In that context, the 
veteran was repeatedly informed that his pension was 
adjustable due to changes in familial income and dependency 
status.  The veteran's failure to disclose his earned income 
and continued receipt of pension payments resulted in a loss 
to the government in the amount of $66,833.00.   
 
The Board acknowledges the veteran's June 2007 statement 
which indicates that the veteran was told by someone at the 
VA that the Supplemental Social Security was not counted 
against VA benefits.  However, the Board finds that the 
requirement for reporting income in connection with the 
receipt of pension benefits was understood as he initially 
reported the income during December 1991 and then the 
information was left blank by the veteran in the December 
1992 report of income.  As already discussed, the veteran 
indicated 0 income from the SSA on his November 1993 report 
of income.  The Board additionally notes that VA repeatedly 
informed the veteran of his duty to provide information 
concerning changes in income and the VA form provided 
specifically requested information concerning money received 
from the Social Security Administration.   
 
Accordingly, the Board concludes that the evidence supports 
the finding of the Committee that the veteran misreported his 
income in bad faith by failing to completely and accurately 
report his income to VA, thereby retaining VA benefits to 
which he was otherwise not entitled.  Since misreporting of 
income with the intent to obtain unfair advantage resulting 
in the creation of a $66,833.00 pension overpayment has been 
shown, waiver of recovery of this amount is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965. 
Consequently, an analysis of the facts regarding the elements 
of equity and good conscience is unnecessary in this 
instance.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).   

There is not an approximate balance of positive and negative 
evidence as to the issue on appeal as to warrant application 
of the doctrine of reasonable doubt. 
 




ORDER

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $68,833.00 is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


